Citation Nr: 1009325	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).		


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
PTSD and assigned 30 percent rating, effective March 17, 
2004.  The Veteran then submitted additional medical evidence 
and a statement indicating why he qualifies for a higher 
rating.  In a May 2005 rating decision, the RO denied a 
rating in excess of 30 percent for PTSD.  

The Veteran's appeal was previously before the Board in April 
2009, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board also notes that at the June 2009 VA examination, 
the examiner rendered an Axis I diagnosis of depressive 
disorder, secondary to PTSD and opined that all mental 
disorders found are secondary to PTSD.  The Veteran has not 
filed a claim for service connection for depressive disorder, 
secondary to PTSD.  However, to the extent that the Veteran 
would like to pursue a claim for service connection for this 
disability, it is referred back to the RO for adjudication.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent 
for PTSD have been met from March 17, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in August 2004, October 2004 
and June 2009 for his PTSD.  In his December 10, 2009 SSOC 
Notice Response form, the Veteran indicated that he had more 
evidence to submit, specifically, that he would be seen that 
month by his treating physician and would submit the records 
of the treatment.  The Veteran requested that he be granted 
the 30-day period to submit the additional evidence.  At that 
time, the Veteran indicated that he understood that if he did 
not respond within the 30-day period, his case would be 
returned to the Board for adjudication.  To date, no 
additional evidence has been received, nor has the Veteran 
requested additional time to respond.  Furthermore, in the 
January 2010 Post-Remand Brief, the Veteran's representative 
did not indicate that the Veteran had any additional evidence 
to submit.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In a November 2004 rating decision, the RO granted the 
Veteran service connection for PTSD.  An evaluation of 30 
percent was awarded, effective March 17, 2004.  The 30 
percent evaluation was based on the results from an October 
2004 VA examination conducted in response to the Veteran's 
claim for service connection.  The Veteran has appealed this 
initial rating.

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by an 
evaluation of 50 percent.  

In essence, the evidence shows that the Veteran's PTSD has 
been productive of symptoms that are listed in the 30 
percent, 50 percent, and 70 percent levels.  The symptoms 
themselves, however, are not the determinative factor; 
rather, it is the resulting social and occupational 
impairment that is paramount.  After examining all the 
evidence, the Board concludes that the resulting social and 
occupational impairment is most consistent with the 
occupational and social impairment with reduced reliability 
and productivity required for a 50 percent evaluation, but 
without either the deficiencies in most areas required for 
the 70 percent rating or total occupational and social 
impairment required for a 100 percent rating.  
In this regard, the Board notes that throughout the pendency 
of the appeal, the Veteran has reported during VA 
examinations and VA outpatient treatment, symptoms such as 
nightmares; sleep disturbance; intrusive thoughts; 
depression; anxiety; irritability; avoidance behavior; 
problems with concentration; memory loss; occasional panic 
attacks; exaggerated startle response; social isolation; 
hypervigilance; anger, bad temper and road rage; lack of 
motivation for social activities; difficulty understanding 
complex commands; impaired abstract thinking; impaired 
judgment; disturbance of motivation and mood; and being 
emotionally distant.  See August 2004, October 2004 and June 
2009 VA examination reports; outpatient treatment records 
from the VA Medical Center in Newington, Connecticut 
(Newington VA) dated from October 2004 to February 2007, VA 
outpatient treatment records from the VA Medical Center in 
Manchester, Connecticut (Manchester VA) dated from September 
2007 to February 2009, and Veteran's March 2005 statement.  

Furthermore, the Veteran's daughter and his wife have 
submitted statements contending that he has nightmares, sleep 
deprivation and uncontrollable anger; is forgetful, has 
impaired thinking and impaired logic and problems 
concentrating; has problems with unemployment and forming 
relationships; and is socially withdrawn.  See June 2006 
statement from Veteran's wife and May 2009 statement from 
Veteran's daughter.  

The Board also notes that the Veteran has demonstrated 
difficulty establishing effective work and social 
relationships, reporting that he preferred to be alone, and 
has on more than one occasion reported trouble in his 
marriage and conflicts with his wife and children.  The 
Veteran's wife also reported in a 2006 statement that she and 
the Veteran were separated, and during his most recent VA 
examination in June 2009, the Veteran reported that his 
relationship with his wife was not good.  However, the 
Veteran has also reported, including during VA outpatient 
treatment from 2004 to 2007, having a good relationship with 
his wife and children, and the record shows that he has been 
married for 28 years.  In June 2009, he reported having a 
fairly good relationship with one of his stepsons and having 
a high school friend that he stayed in touch with.  He also 
indicated that he participated with his wife's instruction, 
in family social events.  In addition, the Board notes that 
although the Veteran was employed by the United States Postal 
Service for 26 years, he worked alone and did not have 
significant interactions with other employees, and on VA 
examination in June 2009, he reported that he retired in 2005 
due to stress.  However, he was never fired from this job and 
for reasons discussed below, the June 2009 VA examiner opined 
that the Veteran's PTSD does not render him unemployable.  
Therefore, the Board finds that although the Veteran has 
difficulty establishing and maintaining effective work and 
social relationships, he is not totally unable to do so.

Furthermore, despite his reported problems with irritability 
and anger, there is no evidence of the Veteran ever 
committing a violent act against another person, including 
his family members.  

VA outpatient reports show that in 2008, the Veteran started 
complaining of a decline in functioning and worsening 
depression and he was noted to have a flattened affect on 
more than one occasion.  He also reported increased conflict 
with his wife.  See VA outpatient treatment records from the 
Newington VA.  VA outpatient treatment records from February 
2009 show that the Veteran requested a refill for one of his 
medications and that he was doing "okay."  See VA 
outpatient treatment records from the Manchester VA.

At the time of his most recent VA examination in June 2009, 
the Veteran reported symptoms such as anger and a bad temper; 
sleep deprivation; irritability; difficulty concentrating; 
anxiety; depression; social isolation; nightmares; 
hypervigilance; and intrusive thoughts.  He also reported 
family conflict and memory problems; and as noted above, that 
he had stopped working in 2005 due to stress and that he had 
been married since 1976, but his relationship was not good.  
His mood was noted to be primarily irritable with signs of 
anxiety and depression and he reported having no desire to do 
a lot of stuff.  

On mental status examination, the Veteran was agitated, tense 
and rigid; his speech was hesitant; his mood was irritable 
with signs of depression and anxiety; his affect was 
appropriate to his mood; and his thought process was 
circumstantial and tangential, but he was easily redirected 
to the topic at hand.  Based on the Veteran's reports and his 
observations, the examiner concluded that the Veteran's PTSD 
symptoms were of a moderate nature due to his difficulty in 
social interaction with family and co-workers and his limited 
number of friends.  The examiner also noted that although the 
Veteran's PTSD symptoms were ongoing, there had been periods 
of remission; that the Veteran was undergoing 
psychopharmacological treatment which he said was helping; 
that he had no problems with alcohol or substance abuse; that 
there was no impairment of thought processes or 
communication; and that the Veteran was able to maintain his 
personal hygiene and his daily responsibilities.  
Accordingly, he assigned a GAF score of 51.  

In response to the Board's April 2009 remand directives, the 
examiner also rendered an opinion on the effect of the 
Veteran's psychiatric disability on his ability to work.  The 
examiner noted that the Veteran had been unemployed since 
2005, but opined that his psychiatric symptoms, although 
seriously interfering with social functioning, did not render 
him unemployable.  In this regard, the examiner noted that 
the Veteran's work ethic was good when he was working; the 
Veteran reported that he believed he was conscientious and 
did a good job while employed; and that the Veteran's 
difficulties with his supervisors and co-workers was based on 
the fact that he did not think they knew what they were 
doing.  The examiner concluded that the Veteran's limitations 
were such that he needed to be working in an environment 
where he was alone and perhaps, given a list of things to do, 
and in an environment that is understanding of his 
psychiatric symptoms, his anger, his irritability and his 
difficulty in social interaction; however; based on his 
psychiatric disorders alone, the Veteran is employable.

The record also shows that on VA examination and during VA 
outpatient treatment, the Veteran has consistently received 
GAF scores between 51 and 68; indicative of only mild and 
moderate symptoms, and on objective examination, there was no 
data suggesting that the Veteran's PTSD impairment was more 
than moderate.   
See August 2004, October 2004 and June 2009 VA examination 
reports; outpatient treatment records from the Newington VA 
and outpatient treatment records from the Manchester VA.  
When assigning a GAF score of 68, the August 2004 VA examiner 
noted that the score was indicative of minor impairment in 
social functioning and little to no impairment in vocational 
functioning.  The October 2004 VA examiner diagnosed chronic 
PTSD, but assigned a GAF score of 55.  The June 2009 examiner 
assigned a GAF score of 51 and noted that the Veteran's 
symptoms were indicative of moderate impairment.

In determining that a rating in excess of 50 percent is not 
in order, the Board notes that the Veteran has not 
demonstrated suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or name.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports assignment of 
a rating of 50 percent, but no higher for the Veteran's PTSD 
from March 17, 2004.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested 
by symptomatology causing occupational and social impairment.  
Such impairment is contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case, the evidence does not show that the Veteran's 
PTSD has caused unemployability.  The August 2004 VA examiner 
noted that the Veteran's PTSD caused little if any impairment 
in vocational functioning; the October 2004 VA examination 
report shows that the Veteran, although having difficulty 
with concentration, irritable mood and getting along with co-
workers, was gainfully employed, and his symptoms were 
getting better with treatment.  On VA examination in June 
2009, the Veteran reported that he had stopped working in 
2005 due to stress; however, the examiner concluded that the 
Veteran's PTSD did not render him unemployable, noting that 
the Veteran's work ethic was good when he was working and he 
believed that he was conscientious and did a good job.  The 
Veteran did report having problems with his supervisors and 
co-workers, but this was because he did not think they knew 
what they were doing.  The evidence shows that the Veteran 
has reported taking an early retirement in 2005, and there is 
no evidence that he was fired or forced to retire due to his 
PTSD.  There is also o evidence showing that the Veteran has 
not been able to obtain employment due to his PTSD.  Because 
there is no evidence of unemployability, further 
consideration of entitlement to TDIU is not required.  
Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).




ORDER

An initial rating of 50 percent for PTSD is granted from 
March 17, 2004, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


